Citation Nr: 1640958	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  09-17 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disorders.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge in July 2013; a transcript of that hearing is associated with the claims file.

This case was last before the Board in June 2015, at which time the Board gave a fairly lengthy procedural history.  That history is incorporated herein by reference.  In the June 2015 Board decision, the Board dismissed the increased evaluation claims for a left eyebrow scar, left eye disability, and residuals of a head injury with concussion-or residuals of a traumatic brain injury (TBI)-and denied service connection for a bilateral arm disorder.  

The Board additionally remanded a service connection claim for a cervical spine disorder at that time and during the pendency of the remand of that issue, the AOJ awarded service connection for a cervical spine disability in a November 2015 rating decision; the Veteran has not submitted a notice of disagreement with that November 2015 rating decision.  

Consequently, the increased evaluation claims for left eyebrow scar, left eye disability and TBI residuals, and the service connection claims for bilateral arm disorders and a cervical spine disorder, noted above, are considered final and the Board will no longer address them at this time.  

Also in the June 2015 decision, the Board remanded the bilateral shoulder and TDIU claims for additional development.  Those claims have been returned to the Board at this time for further appellate review.  The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

Previously, the Board referred the issues of service connection for glaucoma, low back, right hip, and bilateral legs disorders, to include residuals of a motorcycle injury; the Board has reviewed the claims file since the last June 2015 Board remand and it does not appear that the Agency of Original Jurisdiction (AOJ) has addressed those issues at this time.  Accordingly, the Board still does not have jurisdiction over those claims and those claims are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

By resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that the Veteran's bilateral acromioclavicular (AC) joint osteoarthritis was incurred in or otherwise the result of military service, to include the noted 1972 motorcycle accident therein.  


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral AC joint osteoarthritis have been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§3.102, 3.303 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the Veteran's bilateral shoulders service connection claim decided herein, the full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary at this time.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Turning to the evidence of record, the most recent VA examination in September 2015 diagnosed the Veteran with bilateral acromioclavicular (AC) joint osteoarthritis.  The Board further notes that the Veteran's service treatment records document that he suffered a motorcycle accident in 1972, during military service, and that he has already been service connected for several disabilities stemming from that incident during service.  Consequently, the Board finds that the first two elements of service connection have been met in this case respecting his bilateral shoulders.  

With regards to presumptive service connection, the Veteran's bilateral shoulder osteoarthritis was not diagnosed in service or within one year of discharge therefrom, but rather was diagnosed several years after military service.  Consequently, presumptive service connection cannot be awarded in this case.  See 38 C.F.R. §§ 3.307, 3.309.  

Consequently, this case turns on the nexus element in this case.  The Board notes that the Veteran has testified that he hurt his shoulders during his motorcycle accident during service and that he has had shoulder pain and symptomatology since that time.  

The Veteran has submitted two medical opinions from his private chiropractor, Dr. J.C., DC, in May 2011 and September 2013.  In the May 2011 letter, Dr. J.C. indicated that he has treated the Veteran since 2006 and that in his opinion, the Veteran sustained injuries to his head, neck, shoulders, mid-back, hips and low back during his military service.  In the September 2013 letter, Dr. J.C. elaborated that the Veteran's ongoing injuries-including bilateral shoulder disorders-

were 100% due to his military service.  After fully reviewing his medical records, [the Veteran] has not had any other trauma or accidents, besides the accident that occurred during his tour of duty within the military.  Therefore, his overall injuries is (80/20 probability) due/caused by the military accident/trauma of 1972.

The Veteran underwent a VA examination in May 2011; that examiner opined that the Veteran's shoulder disabilities were less likely as not related to military service, including the motorcycle accident therein.  That examiner further concluded as follows:

There is no mention of any in-service shoulder injury found in the [service medical records] relating to the motorcycle accident, or other cause.  There IS treatment by the Veteran at time of induction stating that he had a history of EPTS, left shoulder injury (See Review Section).  The current radiographic diagnosis of bilateral [AC] osteoarthritis is most consistent with "wear and tear," not traumatic osteoarthritis.  Given the Veteran's choice of occupations (lighting installer, handyman, auto body/auto repair) the most logical conclusion is that the current bilateral shoulder condition is related to civilian work, NOT the 1972 motorcycle accident.  

Finally, the Veteran underwent another VA examination of his bilateral shoulders in September 2015.  After diagnosing the Veteran with bilateral AC joint osteoarthritis and a full examination and review of the claims file, the examiner opined that the Veteran's bilateral shoulder disorders were less likely than not related to his 1972 in-service motorcycle accident.  The examiner, however, explained his rationale as follows:  

The Veteran has been diagnosed with bilateral [AC] joint osteoarthritis.  The Veteran saw a primary care physician [in May 2011] that states the Veteran sustained injuries to his head, neck, shoulder, mid-back, hips and lower back from his military tour of duty.  Although there is documentation of the Veteran having shoulder pain in service, none of it directly points to the motorcycle accident in 1971.  The Veteran's shoulder pain could have easily been caused by another event during military service.  At this time, there is insufficient information to connect the current shoulder diagnosis to the motorcycle accident in 1972.  

The Board finds the evidence to be in at least equipoise in this case.  Dr. J.C.'s opinions do not indicate the specific service medical records he reviewed, although he does indicate that the Veteran's injuries were likely due to his motorcycle accident during military service in 1972.  He also does not address the lack of bilateral shoulder pain noted at that time in conjunction with the motorcycle accident.  

Likewise, the May 2011 VA examiner does not address the Veteran's lay statements that he had shoulder pain in connection with his motorcycle accident and since military service, and does not address the severity of the Veteran's other injuries sustained at that time which may have crowded out addressing any bilateral shoulder pain at the time of the accident in 1972.  

Finally, the September 2015 examiner acknowledged the bilateral shoulder pain noted in service, and although he found that such pain may not have been related to the motorcycle accident, he significantly stated that such may have been caused by another event during military service.  The September 2015 examiner's opinion is therefore clear that while he thought that the motorcycle accident was not the cause of the Veteran's bilateral shoulder disorders, given the noted pain in service, some other service event could have been the cause of his bilateral shoulder pain.  

When weighed against each other at this time, the medical opinion evidence in this case, and the Veteran's lay statements regarding continuity of symptomatology, appear to be in relative equipoise.  Consequently, the Board must resolve all reasonable doubt in favor of the Veteran as to the nexus element.  

Therefore, the Board finds that the evidence is equipoise as to whether the Veteran's bilateral shoulder disorders were incurred in or otherwise due to military service, to include the 1972 motorcycle accident.  Service connection for bilateral AC joint osteoarthritis is therefore warranted on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for bilateral AC joint osteoarthritis is granted.


REMAND

The sole issue left before the Board at this time is the issue of entitlement to TDIU.  In light of the Board's award of benefits above, it is clear that the AOJ has not considered whether the Veteran's bilateral shoulder disabilities would render him unemployable either individually, or in conjunction with his other service-connected disabilities.  Moreover, the Board has referred for the second time in this decision several service connection claims which have yet to be adjudicated, and which have been noted by the Veteran's representative in their June 2016 informal hearing presentation as bearing substantially on the TDIU issue in this case.  

Consequently, in light of those outstanding service connection claims and in light of the need to evaluate and consider the now service connected bilateral shoulder disabilities, adjudication of the TDIU issue at this time would be premature and that issue must be remanded in order for those other issues to be resolved.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

Following any additional indicated development, evaluation of the Veteran's bilateral shoulder disabilities, and following adjudication of the service connection claims referred above in the Introduction section of this decision, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


